—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 31, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because she was terminated from her employment as a bookkeeper for a drug store due to misconduct. The record establishes that claimant purchased items at a discount without authorization. Although claimant asserts that products were damaged or discontinued and that the assistant manager authorized the transaction, the employer presented evidence to the contrary, thereby creating a credibility issue for resolution by the Board (see, Matter of Perkov [Sweeney], 231 AD2d 780; Matter of Buisch [Sweeney], 224 AD2d 853). Under the circumstances, we find no reason to disturb the Board’s conclusion that claimant engaged in disqualifying misconduct (see, id.).
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.